In an action to recover damages for injury to plaintiff’s property, defendant appeals from so much of an order dated December 10, 1945, as granted plaintiff’s motion to vacate certain items in a demand for a bill of particulars made by defendant; and from specified portions of an order dated January 23, 1946, insofar as it denied defendant’s motion for an additional bill of particulars. Orders,- insofar as appealed from, affirmed, with one bill of $20 costs and disbursements to respondent. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.